Robinson, J.,
dissenting.
The question in this case is not whether maintaining mother’s parental rights and responsibilities after her move to Georgia is in the child’s best interests. If he had been given the opportunity to present his case concerning the child’s best interests, father would have faced an uphill battle. We have recognized that at the best-interests stage of the modification analysis, “ ‘when a noncustodial parent seeks a change in custody based solely on the custodial parent’s decision to relocate, the moving party faces a high hurdle in justifying the violent dislocation of a change in custody from one parent to the other.’ ” Hawkes v. Spence, 2005 VT 57, ¶ 11, 178 Vt. 161, 878 A.2d 273 (quoting Hoover (Letoumeau) v. Hoover, 171 Vt. 256, 259, 764 A.2d 1192, 1194 (2000)); see also id. ¶ 1 (“[W]hen one parent has parental rights and responsibilities for a significant majority of the time, the other parent challenging relocation bears a heavy burden of demonstrating that the severe measure of transferring primary rights and responsibilities from one parent to another is *357necessary to serve the children’s best interests.”). We have not invoked this admonition, however, as a reason to reject a motion to modify in a relocation case at'the threshold stage — the consideration of whether a real, substantial, and unanticipated change of circumstances exists. Instead, it is a consideration that weighs heavily in the best-interests analysis.
¶ 32. The question in this case is whether, given the evidence before it and its own findings, the trial court could have concluded in this case that the change wrought by mother’s relocation of the two-year-old child over a thousand miles away from his prior home, and from his father, was substantial enough to warrant consideration of whether the child’s best interests would be served by reallocating parental rights and responsibilities. .
¶ 33. The trial court rightly recognized that' our decision in Hawkes v. Spence establishes the framework for analyzing these relocation cases. In assessing whether father had shown a real, substantial, and unanticipated change of circumstances,5 the court rightly considered, among other factors, the pre-relocation allocation of the child’s time between the parents, the existing exercise of legal and physical parental rights and responsibilities, the distance of the move and its impact on the child’s time with his father, and the availability of an alternative visitation schedule. These factors all inform consideration of the question we identified in Hawkes as critical: whether “ ‘the relocation significantly impairs either parent’s ability to exercise responsibilities the parent has been exercising or attempting to exercise under the parenting plan.’ ” Id. ¶ 13 (quoting ALI Principles of the Law of Family Dissolution §2.17(1) (2002)). As we explained in Hawkes, “to determine whether a move would significantly interfere with the relationship between the child and the nonmoving parent, the court must consider the nature and extent of that relationship, and how the move would affect it.” Id. ¶ 16. We gave, as an example of a relocation that would not necessarily interfere significantly with the relationship between the child and the nonmoving parent, a scenario in which “the noncustodial parent had minimal parent-child contact — like every other weekend” and so “arranging acceptable alternative visitation would be more *358feasible, depending perhaps on the distance of the move!’ Id.6 (emphasis. added). Thus, even in cases in which the nonmoving, noncustodial parent has minimal parent-child contact, we recognized that the distance of the move may impact the feasibility of acceptable alternative visitation.
¶ 34. In evaluating the extent to which mother’s move would impair father’s ability to exercise responsibilities that he had been exercising, the trial court in this case considered both the extent of father’s existing engagement with the child, and the likely impacts of a move. With respect to father’s existing role, the trial court found that mother had the majority of time with the child. The court also found that mother exercised most of the parental rights and responsibilities for the child. With respect to the impact of the move on father’s ability to maintain his parental role, the court said:
Importantly, Georgia is sufficiently close to Vermont that airline flights are readily available and of reasonable duration. The Court concludes that an alternative visitation schedule can be created which affords father longer periods of time with his child, albeit less frequently.
¶ 35. The evidence concerning alternative visitation schedules consisted primarily of mother’s proposed new contact schedule. The existing schedule provided for the child to spend about twenty-five percent of his time with father in frequent visits ranging from a few hours to three days and nights. Mother’s proposed schedule provided for the child to spend a total of about eight weeks (about fifteen percent of his time) with father, in four long chunks of time, clustered primarily in the summer.7 To facilitate this contact, mother proposed that she would fly to and from Vermont with the child until he was old enough to fly by himself. The trial court noted mother’s proposal as evidence of her recognition of the need for continuing contact between the child and father, and as evidence of the availability of alternative *359visiting arrangements, but specifically noted that it was not ruling on the adequacy of mother’s proposal.
¶ 36. Mother proposed that she pay for the cost of the first summer trip and the rotating Thanksgiving/Christmas visit, and that father pay for the second summer trip and the springtime trip. Father testified that he cannot afford the cost of airfare for the child and that he would have to stop paying all his bills for at least two weeks to buy a ticket for the child to fly from Georgia to Vermont and back. He further testified that just two months prior to the modification hearing the magistrate issued a child-support order reflecting a downward deviation on account of father’s limited finances. In that unappealed final order, the magistrate found that “[b]oth parents are barely meeting their monthly expenses with their incomes.” There was no contrary evidence suggesting that the parties could reasonably afford the cost of four round-trip tickets from Georgia to the Vermont region each year, in addition to the cost of mother’s companion ticket until the child is old enough to travel alone.8
¶ 37. In the face of this record, the trial court’s conclusion that alternative visitation can be arranged using air travel between Georgia and Vermont is not supported by credible evidence. Bell v. Squires, 2003 VT 109, ¶ 14, 176 Vt. 557, 845 A.2d 1019 (mem.) (“We will uphold factual findings if supported by credible evidence, and the court’s conclusions will stand if the factual findings support them.” (quotation omitted)).
¶ 38. The trial court’s more significant error involves its application of Hawkes. In Hawkes, the child spent approximately a third of her time with her father, having spent half her time with him during an earlier period of her life. The father had made full *360use of his contact time, and had been a very loving,' devoted, and active participant in the child’s life. 2005 VT 57, ¶ 17. The mother planned to move to Maryland, hundreds of miles from Vermont, and there was no indication that the move would be temporary. Id. ¶ 18. The trial court had fashioned a revised parent-child contact order '1 that reduced the child’s time with her father by approximately one-third. Id. We concluded that although the trial court’s revision of the parent-child contact schedule was “not itself a factor in determining whether changed circumstances exist[ed],” the fact that the “mother’s move required a changed parent-child contact schedule that substantially reduced [the] father’s time with his daughter” did “demonstrate that [the move had] the potential to significantly interfere with [the father-daughter] relationship.” Id. On the basis of these factors, this Court reversed the trial court’s decision that the relocation did not constitute a substantial change of circumstances, held that the relocation amounted to a substantial change of circumstances as a matter of law, and directed the trial court to proceed to the best-interests analysis. Id. ¶¶ 3, 19, 23. We recognized that the decision potentially reduced the obstacle posed by the threshold requirement of a substantial change of circumstances:
[W]e do not intend to imply that the threshold requirement of changed circumstances contained in [15 V.S.A.] § 668 is superfluous after today’s decisions. To the contrary, we reiterate that custodial parents may change residency without the family court reexamining the division of parental rights and responsibilities when the relocation does not significantly impair substantial rights and responsibilities being exercised by the noncustodial parent.
Id. ¶ 19 (emphasis added).
¶ 39. This case involves a father who, like the father in Hawkes, was engaged in the child’s life, tended to the child’s needs, and had frequent and ongoing contact with the child. Father never missed a visitation. Although the percentages of time the respective fathers spent with their children prior to relocation are not identical (approximately twenty-five percent in this case, and twenty-nine percent in Hawkes, see 2005 VT 57, ¶ 2 n.4), they are comparable. The distances between Vermont and the custodial mothers’ new locations were comparable. And the likely diminution *361in father’s time with his child in this case is comparable to that noted in Hawkes. (Mother’s proposal in this case would reduce the child’s time with father by forty percent.)
¶ 40. I recognize that the majority relies more heavily on Lacaillade v. Hardaker, a case consolidated with Hawkes on appeal. With respect to Lacaillade, we wrote:
[I]t is undisputed that from the February 2001 final divorce order until commencement of the modification proceedings, father enjoyed parent-child contact for approximately thirty-five percent of the children’s time — five of every fourteen days. The family court found that both parents are devoted to their children and take full advantage of their time with the children .... In short, mother is the children’s primary physical custodian, and father has substantial parent-child contact. Further, pursuant to the final divorce order, the parties share legal parental rights and responsibilities.
Regarding the other ALI factors, the distance of the proposed relocation in this case is very substantial, essentially from the northeast to the southwest corner of this country. ... As for the availability of alternative visitation arrangements, the distance of the move may make it difficult for the family court to fashion a visitation schedule that does not reduce, or alter the nature of, father’s substantial parent-child contact, particularly considering that father shares legal parental rights and responsibilities with mother.
Plainly, the facts of this case could support a finding of changed circumstances under the ALI standard, assuming that the relocation occurred as planned. Nevertheless, applying that standard and the relevant criteria does not so unequivocally demonstrate changed circumstances that we will preclude the family court from revisiting the issue. This is particularly true in this case because the record suggests that the current circumstances could be markedly different from what was expected at the time of the final modification order.
Hawkes, 2005 VT 57, ¶¶ 21-23 (emphases added). Viewing this Court’s analysis of the Lacaillade case next to that of the Hawkes *362case, it is clear that in Hawkes the Court was particularly moved by evidence that at an earlier period in the child’s life the child essentially split her time between father and mother, and in Lacaillade the Court was especially influenced by something in the record suggesting that current circumstances had changed since the final modification order. The Court did not specify what about the current circumstances led it to leave open the possibility of finding no substantial change in circumstances, but did make it clear that the possibility that things were different from the record that was before the trial court on the modification motion was a significant factor in its willingness to leave the door open to a “no changed circumstances” finding. No such factor is present here.
¶ 41. Considering our analysis in the two Hawkes cases, the record in this case, and the trial court’s findings, I cannot affirm the trial court’s conclusion that mother’s move with the child would not significantly interfere with the child’s relationship with his father. Although the child unquestionably spent the majority of his time with mother, father’s role in the child’s life was significant. The trial court outlined father’s schedule of frequent contact with the child, and noted that there were no reported incidents where father did not keep his visitation. As the majority notes, the child spent approximately twenty-five percent of his time with father before the relocation. Ante, ¶ 3. The court recognized that father was engaged with the child and tended to his needs while the child was in his care. This is not a situation, like that envisioned in Hawkes, in which alternative visitation arrangements might enable a parent who sees his or her child every other weekend to arrange alternative visitation — “depending ... on the distance of the move.” 2005 VT 57, ¶ 16. Although the trial court concluded that alternative visitation was available here, there is no question that the child’s move to Georgia, over one thousand miles away, would require a substantial restructuring of his relationship with his father, as well as a likely significant diminution in the child’s time with his father. I cannot conclude that the evidence supports a conclusion that mother’s relocation will not “significantly impair[ ] [father’s] ability to exercise responsibilities [he] has been exercising,” the touchstone of the “substantial change of circumstances” requirement. Id. ¶ 13.
¶ 42. In his concurrence, Justice Morse argues that the trial court’s decision is affirmable under the best-interests prong of the *363modification analysis. As he accurately observes, the trial court’s decision is firmly grounded on factors generally associated with the best-interests analysis. Given the trial court’s findings, if the parties had had a full and fair opportunity to present then-evidence concerning the child’s best interests, I would readily join the concurrence in affirming the trial court’s judgment on the basis of the trial court’s findings. However, I part ways with the assessment reflected in the concurrence that there is nothing in the record to suggest that, as a result of bifurcation, the trial court was deprived of relevant evidence. Ante, ¶ 29 n.4.
¶ 43. The hearing below was noticed for April 24, 2014. Mother planned to relocate about a week from that date. At the beginning of the hearing, mother’s counsel asked whether the court planned to hear evidence concerning both “substantial change” and “best interests,” or whether the court would hear only evidence concerning the threshold issue. The trial court expressed its desire to hear the entire case, but said that if the two hours scheduled was not sufficient to do that, then it would bifurcate. Both mother’s attorney and father’s- attorney acknowledged that presenting a full best-interests case would require more time than the two hours allotted that day. Recognizing that the court was not likely to be able to hear evidence on the child’s best interests before the anticipated May 3 relocation, the trial court opted to proceed solely on the substantial-change question, explaining that if the court ruled in father’s favor on that issue, it would promptly schedule another hearing on best interests.
¶44. I cannot on this record conclude that father got a fair hearing on the best-interests question. Although much of the evidence father presented was germane to the best-interests analysis, we simply cannot and do not know what evidence father did not present on that subject as a result of the limited time and the court’s understandable decision to bifurcate.
¶ 45. I do agree with the concurrence that this case highlights the perils of bifurcating issues that are functionally intertwined. In the post-divorce context, separate consideration of the question ■of whether a party filing a post-judgment motion to modify can show a real, substantial, and unanticipated change of circumstances may save the parties and the court precious resources. But in serious relocation cases, the impact of a parent’s move would have a substantial impact on a child and the child’s best interests are so interconnected that it is hard to see the benefit *364of bifurcation. In most such cases, the more direct course is, as the concurrence suggests, to consider the change of circumstances and the welfare of the child together in a single, unified inquiry. Ante, ¶¶ 22, 30. Ultimately, the question of whether a particular case is appropriate for bifurcation falls within the trial court’s discretion. See V.R.F.P. 4(j)(4) (“If a hearing is to be held on a motion ... to modify a judgment, the court may bifurcate the hearing and first determine and make findings as to whether there has been a real, substantial, and unanticipated change of circumstances; if no such change is found, the court may dismiss the motion without reaching the merits of the action”).
¶ 46. In this case, for reasons relating to limited available court time and the urgency of a resolution, the trial court clearly did opt to bifurcate. Having declared that the only issue before it was the threshold substantial-change question, I believe the trial court erred in evaluating that issue. I would remand this case for a consideration of the child’s best interests, recognizing that father bears a heavy burden on that issue. For these reasons, I dissent.
¶ 47. I am authorized to state that Justice Dooley joins this dissent.

 Mother’s relocation in this case was undisputedly unanticipated.


 The majority here seems to raise the bar considerably as to what constitutes “minimal” parent-child contact, suggesting that father’s contact in this case — amounting to twenty-five percent of the time — falls into the same category as a father with every-other-weekend visitation (fifteen percent of the time). Ante, ¶ 20.


 The only other component of the proposed alternative visitation schedule was one-hour videoconference sessions (via Skype or Pace Time) between father and his then-two-year-old child each week.


 The majority dismisses this undisputed evidence and asserts that father “conceded on cross-examination . . . that the only cost he would bear, other than airline tickets for J.B.-F. twice a year, would be driving to the airport to pick up J.B.-F.” Ante, ¶ 18. But this concession does not suggest that father could bear that cost. I do not, as the majority suggests, shift the burden of proof concerning the financial viability of mother’s proposed parent-child contact plan to mother. Here, father has testified that he cannot afford the plane tickets to maintain contact with the child. His testimony is bolstered by an unappealed final order by the magistrate finding that both parents are barely meeting their monthly expenses. Mother introduced no evidence countering the magistrate’s prior finding or father’s testimony. In these circumstances, father has met his burden on this point, and I do not see an evidentiary basis for the trial court’s finding that alternative visitation can be arranged by air travel.